REASONS FOR ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims 1-20 are allowed.

Claim 1 is interpreted as requiring a fluoropolymer composition (FC) comprising C and F-TPE. Component C comprises a1 and a2, which is a vulcanizate.  Component F-TPE has at least b1 and b2 blocks.

The following art is made of record:

JP 2007191576 teaches similar compositions with the proviso that the F-TPE does not contain the claimed b1 and b2 specific monomers.  In general, VDF in the claimed invention is required in all the blocks and compnents (a1, a2, b1 and b2), while at best is suggested in laundry lists in the JP document. Moreover, VDF in claimed b2 in the JP does not list the amounts.  Elastomer (claimed F-TPE) and rubber (claimed a1) are crosslinked together and then additional thermoplastic resin can be added.  This is different than the claimed invention wherein the vulcanizate is of a1 and a2.  While this is implying a process limitation of vulcanizing a1 and a2 together, it is known in the art that vulcanizates have different properties from materials crosslinked separately.  

US 2006/0148954 and US 2009/0202769 disclose similar compositions, however the elastomer does not have both b1 and b2 blocks with VDF as claimed.

US 2009/0011164 discloses similar compositions, however does not require both A1 and F-TPE.  Further, it does not have both b1 and b2 blocks with VDF as claimed.

In view of the above discussion, it is evident that the cited art does not disclose or suggest, taken alone or in combination, the subject matter in the claims. Hence the cited present claims are passed to issue.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340. The examiner can normally be reached M-F 8-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK S KAUCHER/Primary Examiner, Art Unit 1764